In this case the appeal is from decree granting writ of assistance pursuant to foreclosure and sale of property in proceedings to foreclose a mortgage or trust deed.
Appellant was one of the defendants in the foreclosure suit.
When petition was filed praying writ of assistance appellant was in possession of at least a part of the property of which he was in possession at the time of the institution of the suit and at all times during the progress of the suit, as is shown by his answer.
The appellant filed answer in opposition to the writ of assistance.
Motion was made to strike paragraphs 2, 3 and 4 of the answer, which motion was granted.
The allegations of the answer were insufficient to show any defense to the issuance of the writ of assistance.
The order granting motion to strike was without error and is affirmed.
So ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment. *Page 135